Citation Nr: 0206004	
Decision Date: 06/06/02    Archive Date: 06/13/02

DOCKET NO.  99-04 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
right shoulder injury.

2.  Entitlement to service connection for a rib disorder.

3.  Entitlement to service connection for depression.

4.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
right knee disorder.

5.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
left leg disorder.

(Entitlement to service connection for the residuals of a 
right middle finger injury will be the subject of a separate 
decision.)




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty for two months and twenty 
days between May and July 1957.  Although the veteran's DD 
Form 214 shows "other" service, the veteran represents that 
he had only one period of active service.  Additionally, the 
Board notes that the DD Form 214 shows an "entry" date of 
April 20, 1957, and an "inducted" date of May 6, 1957, and 
the veteran asserts that he began basic training on April 20, 
1957.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied service connection for the 
residuals of a right shoulder injury, a rib disorder, and 
depression, all as not well grounded claims, and declined to 
find that the veteran had submitted new and material evidence 
to reopen the previously denied claims for service connection 
for a right knee disorder and a left leg disorder.  

The veteran also appealed a March 2000 rating decision by the 
same RO which denied entitlement to service connection for 
the residuals of a right middle finger injury as not well 
grounded.  This issue will be the subject of a separate 
decision as additional development has been undertaken at the 
Board pursuant to the recent development authority granted in 
67 Fed. Reg. 3099 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service records do not show complaints of 
or treatment for a right shoulder injury, a rib disorder, or 
depression.

3.  The veteran is currently treated for complaints of pain 
in his right shoulder and abdominal region and has been 
diagnosed as having degenerative osteoarthritis.

4.  The veteran is treated with medication for anxiety and 
depression.

5.  The veteran's claims of entitlement to service connection 
for a right knee disorder and a left leg disorder were last 
denied in a January 1992 RO rating decision.  The veteran did 
not appeal that decision.

6.  The evidence submitted since the January 1992 decision is 
new, but does not bear directly or substantially upon the 
issues at hand, is duplicative and/or cumulative, and is not 
so significant that it must be considered in order to fairly 
decide the merits of the veteran's claims of entitlement to 
service connection for a right knee disorder and a left leg 
disorder.



CONCLUSIONS OF LAW

1.  A right shoulder injury was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West Supp. 
2001); 38 C.F.R. §§ 3.102, 3.303 (2001).

2.  A rib disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West Supp. 2001); 
38 C.F.R. §§ 3.102, 3.303 (2001).

3.  Depression was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West Supp. 2001); 
38 C.F.R. §§ 3.102, 3.303 (2001).

4.  The January 1992 rating decision denying the claims of 
entitlement to service connection for a right knee disorder 
and a left leg disorder is final.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 20.302, 20.1103 (2001).

5.  The evidence submitted and/or obtained subsequent to the 
January 1992 rating decision is not new and material, and the 
requirements to reopen the claims of entitlement to service 
connection for a right knee disorder and a left leg disorder 
have not been met.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.156(a), 20.1105 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of his 
claims for service connection and his request to reopen 
claims for service connection previously denied; VA has also 
met its duty to notify the veteran of any information and 
evidence needed to substantiate and complete his claims 
under the Veterans Claims Assistance Act of 2000 (VCAA) 
[codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2001)].  Regulations implementing the VCAA have been 
enacted.  66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)].  By virtue of the Statement of the Case and 
Supplemental Statements of the Case issued during the 
pendency of the appeal, the veteran and his representative 
were given notice of the information, medical evidence, or 
lay evidence necessary to substantiate the veteran's claims 
currently on appeal notwithstanding the fact that the 
veteran's claims for service connection were denied as not 
well grounded.  Additionally, the veteran was advised by the 
RO in correspondence separate from the Statements of the 
Case of evidence needed to well ground his claims for 
service connection and he responded by putting forth the 
same arguments as previously submitted in connection with 
prior claims without submitting any medical evidence to link 
his current disabilities to his active service.  In fact, 
the veteran testified before the Board that there was no 
medical evidence linking his disabilities to his active 
service.  

All relevant records adequately identified by the veteran 
have been obtained and associated with the claims folder.  
The veteran was given the opportunity to appear and testify 
before the Board to advance any and all arguments in favor 
of his claims.  And, the veteran was advised by the RO that 
the evidence received since the prior denial of his claims 
for service connection was duplicative.  Consequently, the 
Board finds that VA has made every effort to assist the 
veteran in developing his claims currently on appeal short 
of scheduling the veteran for VA examination.  Based on the 
evidence as outlined below, the Board finds that a VA 
examination is not required to assist in the development of 
the veteran's claims and, thus, VA has met its duty to 
assist the veteran in the development of his claims 
currently on appeal.

I.  Background

In April 1956, the veteran underwent enlistment examination 
for the United States Coast Guard and related having 
fractured his left wrist in 1950.  He was found to have no 
sequelae at that time.  In April 1957, he underwent an active 
duty enrollment examination and did not relate having any 
prior injuries.  A small scar over his left hip was noted.  
The veteran was found to be qualified for active duty and 
began such duty on or about May 6, 1957.  On May 14, 1957, a 
notice of medical transfer revealed that the veteran had an 
active duty assignment pending the completion of medical 
treatment for a cystic disease of the bone involving his 
femurs and pelvis.

The veteran was hospitalized on May 15, 1957.  It was noted 
that the veteran was referred for evaluation of bone cysts 
that were first diagnosed four months prior to this 
hospitalization when the veteran was x-rayed at a private 
hospital following complaints of pain in the right lower 
quadrant.  It was further noted that the veteran was referred 
to an orthopedic surgeon at that time, but did not consult 
one.  The veteran's service hospital records indicate that he 
had been asymptomatic since the diagnosis until two days 
prior to admission when he was struck in the right ilium and 
experienced pain in that area.  Upon examination, the veteran 
was found to walk with a slight limp, but otherwise the exam 
was within normal limits, including careful examination of 
the bones, muscles and joints.  The veteran had normal range 
of motion in his joints, normal muscular strength, and no 
sign of atrophy of any muscle group.  X-rays revealed 
radiolucent cystic changes in each femur and smaller cystic 
lesions in the right ilium.  The opinion of the examining 
physician was that the veteran had benign fibrous dysplasia-
type bone cysts that represented an increased risk to the 
veteran as it was possible that he might suffer pathologic 
fractures in the effected areas.  Discharge was recommended 
due to disabilities that existed prior to enlistment.  It was 
also determined that the veteran's disabilities were not 
aggravated by service nor were they secondary to any disease 
or injury incurred in service.  

On June 17, 1957, a medical board made a formal 
recommendation for discharge and on June 18, 1957, the 
veteran was released for a period of convalescence.  On July 
24, 1957, a termination of health record showed that the 
veteran had a contusion of the right middle finger incident 
to service and fibrous dysplastic bone cysts that were not 
incident to service.  On July 25, 1957, an honorable 
discharge by reason of physical disability existing prior to 
enlistment was effectuated with the veteran's written 
consent.


In December 1976, the veteran filed an application for 
compensation benefits for bone cysts in both legs since June 
1957.  He asserted that he was not diagnosed as having a bone 
disorder prior to service and submitted records from the 
private hospital referenced in his military records.  The 
private medical records were dated in June, July and August 
1950 and revealed a severe comminuted fracture of the left 
femur, requiring surgical placement, traction, and casting.  
X-rays taken while the veteran was still in traction showed 
an area of rarefaction at the junction of the distal and 
middle one-third of the diaphysis and the appearance of a 
Brodie's abscess.  There was no diagnosis of fibrous 
dysplastic bone cysts in those records and the veteran 
asserted that he had not been hospitalized subsequently to 
have been diagnosed as having such a disorder by that 
facility.  He averred that it was not until he was in a motor 
vehicle accident in the service and injured his right knee 
and left leg that he was advised of the bone disorder.

The veteran's claim for service connection for multiple 
fibrous dysplastic bone cysts was denied by the RO and the 
veteran appealed that denial to the Board.  In February 1979, 
the Board affirmed the RO's denial of service connection for 
a bone disorder, stating that the conclusion that the bone 
disorder existed prior to service was inescapable as there 
was no way that such a disorder could have occurred in the 
brief period of service prior to diagnosis in May 1957.  The 
Board pointed out that there was no reason for x-rays to have 
been performed at the time of the veteran's entrance into 
service so the bone disorder would not necessarily have been 
found upon entrance examination.  The Board also found that 
aggravation was not shown in service because there was no 
evidence that the veteran's condition had worsened as 
evidenced by the normal examination during hospitalization, 
that the discharge from service was based on a potential for 
future problems, not a current inability to perform. 

In December 1991, the veteran filed a second application for 
compensation asserting that he had a left leg disability, a 
right knee disability, and a back disability.  The RO 
reopened the veteran's previously denied claim for service 
connection for a bone disorder and denied the veteran's 
claims for service connection.  The veteran did not appeal 
this decision.

In January 1998, the veteran filed an application for 
compensation benefits, requesting service connection for 
injuries to both legs, his right shoulder, and his ribs.  He 
asserted that he fell off of a truck while on active duty and 
injured not only his right knee and left leg, but also his 
right shoulder and ribs.  The veteran submitted records of 
his 1950 hospitalization, copies of service medical records, 
and statements reiterating his contention that he had not 
been diagnosed as having a bone disorder prior to service, 
that it was not until the in-service accident that he was 
informed of his bone disorder, and that he did not believe he 
should have been discharged from the service.  In September 
1998, the veteran asserted that he became very depressed 
following his discharge from service as a result of the early 
discharge.

The RO rendered a rating decision in October 1998, denying 
service connection for a right shoulder condition, a rib 
condition, and depression.  The RO also found that the 
veteran had not submitted new and material evidence to reopen 
the claims of entitlement to service connection for a right 
knee disorder and a left leg condition.  The veteran appealed 
that decision and again submitted copies of the 1950 
hospitalization records.  

Treatment records were obtained from the VA Medical Center in 
Detroit beginning in November 1997, revealing complaints of 
bad nerves, hypertension, arthritis, and right flank and back 
pain.  In January 1998, the veteran related a history of 
having fractured his left femur in 1950, fractured his right 
femur in 1960, fractured his right wrist twice as a child, 
having aches in both knees and left shoulder, and having pain 
and discomfort in his right side.  It was noted that the 
veteran did not appear to be in any distress.  In February 
1998, the veteran complained of depression for the previous 
two years, stating that he was nervous and heard voices.  In 
August 1998, he complained of soreness in his left wrist 
secondary to being thrown from a truck during service.  
Examination at that time revealed a full range of motion in 
the wrist and no edema.  

In July 1999, the veteran requested service connection for a 
right middle finger injury as it was noted in his service 
medical records.  He asserted that his finger had been giving 
him trouble through the years and had recently begun to hurt 
more.  In March 2000, the RO sent a letter to the veteran 
advising him of the evidence required to well ground a claim 
for service connection, but the veteran did not respond.  As 
a consequence, the RO denied this claim as not well grounded 
as there was no evidence of disability.  The veteran appealed 
this decision.

Additional VA treatment records were obtained showing that 
the veteran complained of left index finger pain in July 
1999; the following week, he complained of left middle finger 
pain with swelling as well as right shoulder pain.  The 
veteran has been diagnosed as having degenerative joint 
disease of the left knee and right shoulder, and 
chondrocalcinosis of both knees.  He has been treated with 
medication and cortisone injections.  The veteran has also 
been treated with medication for his symptoms of depression.

In June 2000, the veteran's brother submitted a statement 
reflecting his recollection of the veteran's complaints of 
shoulder, leg and finger pain.  He did not mention the 
timeframe of the veteran's complaints.

Treatment records were obtained by the RO in September 2000, 
revealing treatment by private physicians from December 1985 
through August 1996.  These records contain complaints of 
pain and soreness in the mid-back with a diagnosis of 
thoracic-lumbosacral strain and myositis, treatment for 
arthritis of the shoulder, elbows, ankles, left leg, ribs and 
back as well as for an anxiety reaction and insomnia.  The 
veteran's private treatment records also reflect complaints 
of pain in the left hip and knee as a result of a cinder 
block falling on him in June 1986; complaints of a right 
abdominal injury, as well as a left wrist, elbow and neck 
injury following a fall in January 1994; and, complaints of 
anxiety and depression secondary to relationship 
difficulties.  The veteran was treated with medication for 
anxiety, depression, and degenerative osteoarthritis.  It was 
indicated on a number of occasions that the veteran refused 
to follow-up on recommendations for a bone scan and that he 
had been previously diagnosed as having fibrous dysplasia.

In December 2001, the veteran appeared and testified before 
the Board that he was accepted into the service without any 
finding of a bone disorder, that he participated in basic 
training without incident, and that he was not found to have 
a bone disorder until he was hospitalized following a fall 
from a truck while picking up rubbish on active duty.  He 
stated that he fell from a truck traveling approximately 
forty-five miles per hour and rolled, injuring his left leg, 
right knee, right shoulder, right finger, and his ribs.  The 
veteran testified that he was not aware that the documents he 
signed on July 25, 1957, were to discharge him from the 
service as he was told that they were to have the service pay 
his hospital bill.  He stated that he had fractured his leg 
in 1950 and recovered without any problems and that he had 
fractured his wrist in about 1953, again recovering without 
any problems.  The veteran testified that he was in good 
condition when he entered the Coast Guard and did not want to 
be discharged.  He stated that he began to drink following 
service and became very depressed as he considered his early 
discharge from service to be a failure.  The veteran 
testified that he did not seek treatment for any of his 
disabilities for many years because of his depression, then 
began seeing a private physician.  He stated that he was 
currently being treated for both his physical and mental 
disabilities at the VA Medical Center in Detroit.  Upon 
questioning, the veteran testified that no doctor had ever 
related his current complaints to the motor vehicle accident 
in service.

II.  Analysis of Service Connection Claims

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

It is noted at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

As outlined above, the veteran's service medical records only 
show an injury to the right ilium following a motor vehicle 
accident and a contusion of the right middle finger incident 
to service.  Although it is certainly conceivable that the 
veteran injured his right shoulder and ribs in a fall from a 
motor vehicle traveling forty-five miles per hour, there is 
no medical evidence to suggest that the veteran's current 
complaints are related to such an accident.  In fact, the 
veteran's post-service treatment records show an injury to 
the right side of the abdomen and neck in a fall in January 
1994.  The veteran has been diagnosed as having degenerative 
osteoarthritis of the right shoulder and right side of the 
abdomen and there is no evidence of a chronic disability as a 
result of the veteran's in-service accident.



Following a complete review of the record, the Board finds 
that there is not an approximate balance of positive and 
negative evidence regarding the veteran's claims of 
entitlement to service connection for the residuals of a 
right shoulder injury and a rib disorder sufficient to invoke 
the benefit of the doubt doctrine.  The evidence simply does 
not show that the veteran has a chronic disability as a 
result of active service.  Even if you presume that the 
veteran injured his right shoulder and ribs in service, the 
evidence of record shows that the veteran did not make any 
complaints of a shoulder or rib injury for well over twenty-
five years after discharge from service and treatment records 
show intervening accidents which could have caused his 
current complaints.  Accordingly, service connection for the 
residuals of a right shoulder injury and a rib disorder must 
be denied.

As for the veteran's contention that his discharge from 
service caused depression, the medical evidence of record 
clearly shows that the veteran did not have any psychiatric 
complaints in service nor for many years following his 
discharge from service.  His post-service treatment records 
contain complaints of anxiety and depression regarding 
relationships and there is no suggestion in those records 
that the veteran's psychiatric disorders are a result of his 
active service.  The veteran's statements, standing on their 
own, are not sufficient to establish a relationship between 
his service and current psychiatric complaints.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992) (Laypersons are not 
competent to offer medical opinions).  Again, the Board finds 
that the evidence is not in relative equipoise in order to 
invoke the benefit of the doubt doctrine.  Consequently, 
service connection for depression must be denied.

III.  Analysis of Request to Reopen Claims

In January 1992, the RO denied service connection for a right 
knee disorder and a left leg disorder.  Although the veteran 
was notified of this decision and his procedural and 
appellate rights, he did not appeal the decision.  
Consequently, it is final.  See 38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.  The veteran seeks to reopen his claims 
for service connection.  

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  "New and material evidence" is defined 
as evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
Hodge, the United States Court of Appeals for the Federal 
Circuit noted that not every piece of new evidence is 
"material," but that some new evidence may well contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
will not eventually alter a rating decision.  Id. at 1363.  
The credibility of the new evidence is to be presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If all of 
the tests are satisfied, the claim must be reopened.

With these considerations, the Board must review all of the 
evidence which has been submitted by the veteran or otherwise 
associated with the claims folder since the last final 
decision in January 1992.  As outlined above, the veteran 
submitted copies of pre-service hospitalization records and 
service medical records already associated with the claims 
folder in conjunction with his request to reopen his claims 
for service connection.  Additionally, he submitted 
statements reiterating his contention that he had not been 
diagnosed as having a bone disorder prior to service.  

Since the January 1992 rating decision, VA has obtained 
treatment records from 1985 through 2000, revealing continued 
complaints of bilateral leg pain and treatment for 
degenerative osteoarthritis.  The new records do not contain 
any indication that the veteran's current complaints are 
medically associated with his in-service injury.  Also of 
record is the veteran's testimony from the December 2001 
Board hearing in which he stated his belief that his current 
complaints were associated with his in-service accident and 
bone disorder, but that no physician had made this link.

In reviewing the veteran's complete record, the Board finds 
that the veteran's statements and copies of records already 
associated with the claims folder in January 1992 are 
cumulative and duplicative and, as such, are not considered 
to be new.  The post-service treatment records obtained since 
the January 1992 rating decision, however, are new as they 
were not before the RO at the time of its decision.  Because 
the new records do not show that the veteran's current 
complaints are related to his in-service injury, that he 
developed the bone disorder during service, or that his bone 
disorder was aggravated by service, they are not considered 
to be material as they do not bear directly on the issue at 
hand.  

The Board notes at this juncture that it does not have the 
authority to revisit the original decision and make a new 
determination based on the record as a whole as the issue 
before it is only whether the new evidence presented since 
the January 1992 decision is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's finally decided claims.  Because the evidence 
associated with the veteran's claims folder since the January 
1992 decision does not bear directly or substantially upon 
the issues at hand by showing something other than what was 
known by the RO at the time it rendered its January 1992 
decision, the Board finds that the evidence is not new and 
material.  Therefore, the veteran's appeal in this regard is 
denied.




ORDER

Service connection for the residuals of a right shoulder 
injury is denied.

Service connection for a rib disorder is denied.

Service connection for depression is denied.

New and material evidence having not been submitted, the 
claim of entitlement to service connection for a right knee 
disorder is not reopened and remains denied.

New and material evidence having not been submitted, the 
claim of entitlement to service connection for a left leg 
disorder is not reopened and remains denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

